Citation Nr: 0927701	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  07-33 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1955 to April 
1957.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 decision of the Department of 
Veterans Affairs (VA) Regional Office in St. Louis, Missouri 
(RO) which denied service connection for bilateral hearing 
loss and tinnitus.

In February 2009, the Veteran and his daughter testified 
before the RO.  A September 2008 statement from the Veteran 
indicated that he elected to have the RO hearing in lieu of 
an earlier requested hearing before the Board.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is not shown to be 
etiologically related to service.

2.  The Veteran's tinnitus is not shown to be etiologically 
related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
during active service, nor may it be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1131, 1132, 
1133, 1153 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2008).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1131 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 C.F.R § 3.159(b)(1), removes 
the portion of the regulation which states that VA will 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).  

Prior to initial adjudication of the Veteran's claim, a 
letter dated in February 2006 was sent to the Veteran in 
accordance with the duty to notify provisions of VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was 
notified of the evidence that was needed to substantiate his 
claim; what information and evidence that VA will seek to 
provide and what information and evidence the Veteran was 
expected to provide, and that VA would assist him in 
obtaining evidence, but that it was his responsibility to 
provide VA with any evidence pertaining to his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, the notice provided did 
not address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claim.  
However, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.

The Veteran's VA treatment records, private treatment 
records, and lay statements have been associated with the 
claims file.  The Veteran was notified that his service 
treatment records were not available and most likely 
destroyed by a fire at the National Personnel Records Center 
in 1973.  See February 2006 RO letter; August 2006 rating 
decision; September 2007 Statement of the Case.  A formal 
finding on the unavailability of the Veteran's service 
treatment records is associated with the claims file.  See 
August 2006 Memorandum.  

Similarly, the record reflects that efforts were taken to 
obtain copies of records from the St. Louis VA Medical Center 
(VAMC) and Columbia VAMC from the 1970s.  Both facilities 
reported that they held no records pertaining to the Veteran.  
The Veteran was advised of this negative development in a 
July 2008 Supplemental Statement of the Case.

The Board is mindful that, in a case such as this, where 
service treatment records and service personnel records are 
unavailable, there is a heightened obligation to explain 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992).  The case law does not, however, lower the legal 
standard for proving a claim for service connection but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 
46 (1996).  Moreover, there is no presumption, either in 
favor of the claimant or against VA, arising from missing 
records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) (the Court declined to apply an 'adverse presumption' 
where records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases). 

A VA opinion with respect to the issues on appeal was 
obtained in August 2007.  38 C.F.R. § 3.159(c)(4).  To that 
end, when VA undertakes to provide a VA examination or obtain 
a VA opinion, it must ensure that the examination or opinion 
is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the VA opinion obtained in this 
case is more than adequate, as it is predicated on a full 
reading of the private and VA medical records in the 
Veteran's claims file.  It considers all of the pertinent 
evidence of record, to include the Veteran's private 
physician's June 2007 opinion letter, VA audiological testing 
conducted in May and July 2005, and the statements of the 
appellant and various friends and family members, and 
provides a complete rationale for the opinion stated, relying 
on and citing to the records reviewed.  Accordingly, the 
Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2008).  Service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).  In addition, certain chronic diseases, including 
sensorineural hearing loss, may be presumed to have been 
incurred or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the United States Court of Appeals 
for the Federal Circuit (Federal Circuit), which has stated, 
"a veteran seeking disability benefits must establish . . . 
the existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

Impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2008).

Section 3.385 of Title 38, Code of Federal Regulations does 
not preclude service connection for a current hearing 
disability where hearing was within normal limits on 
audiometric testing at separation from service.  Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993).  When audiometric test 
results at the veteran's separation from service do not meet 
the regulatory requirements for establishing a "disability" 
at that time, the veteran may nevertheless establish service 
connection for a current hearing disability by submitting 
competent evidence that the current disability is causally 
related to service.  Id. at 160.  As noted, audiometric 
testing conducted at separation is not available for review.

The Veteran claims that he was exposed to noise in service.  
Specifically, he stated that during training he was exposed 
to gunfire, bazooka fire, grenades, and buried pit 
explosions.  See Veteran's January 2008 Appeal to Board of 
Veterans' Appeals. As noted, the Veteran's service treatment 
records are not available for review.  However, the Veteran 
stated that his enlistment examination indicated normal 
hearing and no tinnitus.  Id.

VA treatment records show the Veteran was seen in May 2005.  
The Veteran reported noise exposure from the military and 
from construction.  On the audiological evaluation conducted, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
40
70
NR
65
LEFT
25
40
70
NR
70

The Veteran was diagnosed with mild to severe sensorineural 
hearing loss of combined types.  He inquired whether the 
treating audiologist thought that hearing loss was service-
connected.  She did not render an opinion and stated that she 
would need additional history given that he was exposed to 
noise in the military and as a civilian.

The Veteran was seen again in July 2005 and February 2006 for 
the fitting and adjustment of hearing aids.

In June 2007, the Veteran underwent a private audiological 
evaluation.  Pure tone thresholds, in decibels, were 
presented in graphical form.  The Board, lacking specialized 
medical expertise, may not interpret these results.  See 
Kelly v. Brown, 7 Vet. App. 471, 474 (1995).  The Veteran was 
diagnosed with bilateral moderate sloping to profound 
sensorineural hearing loss.  The treating audiologist opined 
that the Veteran's hearing loss was due to a combination of 
lifetime exposure to noise and aging.

The Veteran underwent a VA examination in August 2007.  The 
claims file was reviewed by the examiner.  The Veteran 
reported exposure to artillery, weapons and explosives during 
his two years in the military.  He reported exposure to power 
tools in his civilian capacity.  He stated that hearing 
protection was not required in the military but was at times 
required in his civilian occupation.  He reported having 
bilateral constant tinnitus since 1957.  On physical 
examination, the tympanic membranes appeared normal 
bilaterally.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
75
65
65
LEFT
30
45
70
65
65

Speech audiometry revealed speech recognition ability of 72 
percent in the right ear and of 68 percent in the left ear.  
Impedance testing could not be tested bilaterally.  Based on 
pure tone and speech testing, the examiner diagnosed mild 
sloping to severe sensorineural bilateral hearing loss with 
bilateral tinnitus.

The examiner stated that it was as likely as not that this 
hearing loss was not caused by military noise exposure, but 
rather his civilian noise exposure history.  The examiner 
noted that the Veteran had served as a supply clerk and could 
not find any documented noise exposure or testing.  The 
Veteran did report that he wore hearing protection while in 
his civilian job and that he hunted for over 40 years.  The 
examiner also stated that it was as likely as not that his 
tinnitus is not related to military noise exposure.

The Veteran and his daughter testified at a hearing before 
the RO in February 2009.  He testified that, in the course of 
his duties as a supply clerk, he was exposed to the noise of 
deuce-and-a-half trucks twice a week.  He stated that, after 
service, he worked in grocery stores and hardware stores.  He 
first noticed that he was having difficulty hearing in the 
early 1970's.  During his time working in construction, he 
was primarily exposed to the noise of skill saws and hammers.  
He also testified that he had tinnitus for at least 40 years, 
and could not remember a time when he did not have it.  His 
daughter testified that, when she was a child, she often had 
to repeat herself when speaking with her father because he 
could not hear her properly.

The Veteran also submitted several lay statements from 
family.  N.C., the Veteran's ex-wife, had known the Veteran 
since 1952, and was married to him from April 1955 to January 
1975.  She stated that, at the time they first met, the 
Veteran did not have a hearing problem.  She recalled him 
telling her about training with rifles.  She also recalled 
that she would often have to be face-to-face with the Veteran 
in order for him to hear her properly.  She stated that she 
believed he sustained some hearing damage during service, 
because his hearing was normal prior to service but he had 
difficulties after service.

The Veteran's daughter, A.L., also submitted a statement in 
support of the Veteran's claim.  She stated that she was born 
in 1955 and, while growing up, she had to repeat herself when 
not speaking face-to-face with the Veteran.  She stated that 
his hearing has become worse over the years.  She also stated 
that she believed the Veteran would not have the hearing loss 
he has today if the Army had known in 1955 what they know now 
regarding ear protection.

Statements from the Veteran's nephew, M.C., and second ex-
wife, B.N., stated that the Veteran has had difficulties 
hearing for many years, and that his hearing became worse 
over time.

A veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the Veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Competent medical evidence means evidence provided 
by a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 
(2004).  A layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  Thus, while the Veteran is competent 
to report what comes to him through his senses, he does not 
have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the United 
States Court of Appeals for Veterans Claims (Court) indicated 
that varicose veins was a condition involving 'veins that are 
unnaturally distended or abnormally swollen and tortuous.' 
Such symptomatology, the Court concluded, was observable and 
identifiable by lay people. Because varicose veins 'may be 
diagnosed by their unique and readily identifiable features, 
the presence of varicose veins was not a determination 
'medical in nature' and was capable of lay observation.' 
Thus, the veteran's lay testimony regarding varicose vein 
symptomatology in service represented competent evidence. 
 
In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional. The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well. Whether lay evidence is competent and sufficient in 
a particular case is a fact issue. 
 
However, although the Veteran is competent in certain 
situations to provide a diagnosis of a simple condition such 
as a broken leg or varicose veins, he is not competent to 
provide evidence as to more complex medical questions.  See 
Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr.

The issues here do not involve a simple diagnosis and 
assessment of etiology.  See Jandreau; see also Woehlaert.  
The Veteran and his family members are not competent to 
provide a complex medical opinion regarding the etiology of 
the claimed disabilities.  See Barr.  Thus, their lay 
assertions are not competent or sufficient in this regard.  

Further, with respect to his assertion that he experienced 
hearing loss and tinnitus for several decades, which he is 
competent to state; the Board notes that the Veteran has 
consistently stated that he did not notice his hearing loss 
until the late 1960s or early 1970.  This would place the 
onset of his disability at least a decade after service 
discharge.  Continuity of symptomatology and chronicity would 
therefore not be established.  38 C.F.R. § 3.303(b).  In any 
event, the Board finds that the Veteran's lay statements are 
outweighed by post-service treatment records (indicating that 
the disorders began years after service) and the VA medical 
opinion cited above.  The Board finds it to be particularly 
significant the Veteran first filed a claim for service 
connection for tinnitus and hearing loss in February 2006, 
nearly five decades after leaving service.  See Shaw v. 
Principi, 3 Vet. App. 365 (1992) (a veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim).

Further, assuming arguendo that hearing loss of VA purposes 
would shown at that time, such would also serve to refute any 
argument of presumptive service connection as per 38 C.F.R. 
§ 3.309(a).

The Veteran also submitted a number of research reports and 
articles on noise exposure in the military and hearing loss, 
as well as personal statements that detailed the types of 
noisy activities the Veteran was exposed to in service and 
documentation of the noise levels these activities produced.  
These documents, however, cannot be considered as competent 
evidence which address the etiology of the Veteran's claimed 
disabilities.  The Board finds that a generic text, such as 
the ones offered, which does not address the facts of this 
particular Veteran's case with a sufficient degree of medical 
certainty, does not amount to competent medical evidence of 
causality.  See Sacks v. West, 11 Vet. App. 314 (1998); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996).

The Veteran has current hearing loss under 38 C.F.R. § 3.385, 
based on the results of the August 2007 pure tone audiometry 
test and the Maryland CNC test.  The Veteran also has a 
current diagnosis of tinnitus.  The Veteran's private 
audiologist opined that hearing loss was caused by a 
combination of both lifetime exposure to noise and aging, but 
gave no rationale for this conclusion.  The VA examiner 
opined that civilian noise exposure, rather than military 
noise exposure, was the cause of the Veteran's hearing loss, 
based on the Veteran's duties as a supply clerk and the lack 
of any documented noise exposure.  The VA examiner further 
opined that tinnitus was not related to service, but provided 
no reasons or bases to support that conclusion.

With respect to the issue of hearing loss, the Board finds 
the VA examiner's opinion to be more probative.  Although the 
examiner based his conclusion in part on a lack of documented 
noise exposure and testing, the Board notes that the 
Veteran's service treatment records are unavailable through 
no fault of the Veteran.  However, the VA examiner also had 
access to the claims file, and he specifically stated that 
civilian noise exposure was the more likely cause of hearing 
loss.  The private audiologist's opinion referenced both 
aging and "a lifetime of noise exposure" as causes of 
hearing loss, and did not differentiate between service and 
post-service.  Factors for assessing the probative value of a 
medical opinion include the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000); see also 
Nieves- Rodriquez v. Peake, 22 Vet. App. 295 (2008).

With respect to the Veteran's tinnitus, the VA examiner 
stated that this was not related to military noise exposure.  
Although the examiner did not provide reasons or bases to 
support this conclusion, there is no other medical evidence 
supporting the claim that current tinnitus was due to 
service.  The private audiologist did not render an opinion 
with respect to tinnitus.  Therefore, service connection for 
bilateral hearing loss and tinnitus is not warranted.

In making this determination, the Board has considered the 
Veteran's own statements in support of his claim.  The Board 
acknowledges the Veteran's belief that he has current 
bilateral hearing loss which is related to service; however, 
where the determinative issue is one of medical causation or 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991).  See 
also Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).  In the 
present case, there is simply no evidence which relates a 
current hearing loss or tinnitus disability to service.

C.  Conclusion

The preponderance of the evidence is against finding that the 
veteran has bilateral hearing loss etiologically related to 
active service.  The appeal is accordingly denied.  In making 
this determination, the Board has considered the provisions 
of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but 
there is not such a state of equipoise of positive and 
negative evidence to otherwise grant the Veteran's claim.








ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


